Citation Nr: 0706011	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-35 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for left knee disability, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 1970 
and from June 1972 to February 1975.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over the claims folder was subsequently 
transferred to the RO in Buffalo, New York.

In July 2006, the Board remanded the issue currently before 
the Board for additional development.


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by limitation of motion; extension is not limited 
to more than 5 degrees and flexion is not limited to less 
than 60 degrees; neither locking, instability nor subluxation 
of the knee is present.


CONCLUSION OF LAW

The veteran's left knee disability does not warrant more than 
the currently assigned evaluation of 10 percent.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, in a July 2006 
letter.  This letter included notice concerning the 
effective-date element of the claim.  Although VA did not 
specifically inform the appellant that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  He was given ample opportunity to respond and 
submit evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the pertinent implementing 
regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

In an April 1998 rating decision, the RO granted service 
connection for a left knee disability and assigned a 10 
percent rating.

The veteran's claim for an increased rating was received in 
April 1999.

A July 2000 VA examination report notes the veteran's 
complaints of pain and dysfunction in his left knee.  The 
veteran stated that he has had left knee pain with occasional 
locking since 1975.  He uses a knee brace but when the pain 
is excruciating, he finds that the knee brace is more painful 
than helpful.  Palpation of the left knee revealed no 
tenderness along the joint lines.  There was no evidence of 
fluid.  The knee did not hyperextend.  Flexion was to 130.  
Valgus and varus testing for laxity was negative.  Drawer 
sign was negative.  The alignment appeared good.  X-ray 
studies of the left knee showed early degenerative changes of 
the articular surfaces of the patella and medial joint space.

An August 2001 VA examination report notes that the veteran 
complained of pain along the medial aspect of the left knee.  
The veteran walked favoring his left side more than his right 
secondary to pain in his left ankle and knee.  He had 100 
degrees of flexion and -3 degrees of extension in his left 
knee.  There was marked tenderness to palpation along the 
medial aspect of the left knee.  There was a bony 
protuberance at the medial aspect of the left knee.  X-ray 
studies showed that there was a slight degenerative change of 
the articular surface of the patella.  There was also a 
slight narrowing of the medial joint space.  There was no 
joint effusion, fracture, or destructive lesion.  

A June 2003 VA progress note states that the veteran has 
chronic pain in his left knee which was rated 6/10 for pain.  

According to the June 2005 VA examination report, the veteran 
complained of continuous, moderately severe knee pain.  He 
stated that his knee locks intermittently.  He does not use 
any assistive device and is able to attend to his activities 
of daily living without assistance on most days.  He is 
unable to lift, pull, push, squat, kneel, or carry.  He is 
able to walk the 13 steps in his home with difficulty.  

The physical examination reportedly disclosed that he had 
abnormal gait and ambulation.  There was a moderate-sized 
bony protuberance in the medial aspect of the knee.  There 
was neither effusion nor discoloration.  Strength of the 
quadriceps was +4.  Stress test revealed good stability.  
There was moderate pain on palpation of the medial aspect of 
the joint line.  The veteran complained of severe pain with 
all motions of the knee.  Range of motion of the left knee 
revealed flexion to 140 degrees and extension to -5 degrees.  
Repetitive motion could not be attempted due to the severity 
of the pain after completing the first range of motion.  The 
diagnosis was very early degenerative joint disease of the 
left knee and calcification of the left medial collateral 
ligament.  The examiner opined that the veteran is capable of 
working a sedentary job.  

An August 2006 VA exam report notes that the veteran has been 
wearing a knee brace for several months.  He also uses a cane 
for assistance and ambulation.  He stated that his knee gives 
way frequently.  He also stated that he cannot walk more than 
a city block.  The veteran stated that he was unable to do 
any kneeling, squatting, or stooping, and cannot manage 
stairs.  The physical exam revealed that the veteran walks 
with a marked limp.  There was no evidence of any instability 
of the knee, either mediolaterally or anteroposteriorly.  
There was minimal crepitus palpable on motion of the knee.  
Active knee range of motion showed flexion to 120 degrees and 
extension to 0 degrees.  Quadriceps and hamstring strength 
was 3/5.  With a two pound cuff weight on the veteran's 
ankle, he did 10 repetitions with very little difficulty.  
Following the activity his quadriceps and hamstring strength 
remained at 3/5.  The veteran did not exhibit any evidence of 
any incoordination or any further weakening of the joint 
following this active motion.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

Traumatic arthritis and osteoarthritis are rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5003.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, or a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  VAOPGCPREC 23-97 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

The VA General Counsel also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Analysis

The currently assigned evaluation of 10 percent for left knee 
disability is assigned on the basis of arthritis with pain on 
motion.  

A review of the medical evidence of records shows that the 
veteran has displayed full to nearly full extension of the 
left knee on all range of motion tests.  On no occasion, has 
the veteran been found to have limitation of extension to 
more than 5 degrees.  The more recent examiners have 
generally noted no atrophy, no effusion, no lack of 
coordination, and no evidence of weakness or fatigability 
such as would indicate additional functional impairment of 
the left knee.  In addition, none of the medical evidence 
identifies pain resulting in additional limitation of 
extension of the left knee.  The August 2006 VA examiner 
stated that the veteran did not exhibit any evidence of any 
incoordination or any further weakening of the joint 
following active motion of the left knee.  Therefore, it is 
clear that the left knee disability does not meet the 
criteria for a 10 percent rating under Diagnostic Code 5261.

The medical evidence consistently shows that the veteran has 
nearly full flexion of the left knee; in fact, at the August 
2006 VA exam he was able to flex his knee to 120 degrees.  At 
the June 2005 VA exam, flexion was to 140 degrees.  As noted 
above, there is no evidence of increased functional 
impairment due to incoordination, weakness or pain.  Although 
he has some pain, the June 2005 examiner specifically noted 
that he was able to do 10 repetitions against resistance 
without difficulty and with no increase in weakness.  Even if 
there were some increase in functional impairment on repeated 
or prolonged use, it is clear that flexion of the knee is not 
limited to less than 60 degrees.  Therefore, the disability 
does not meet the criteria for a 10 percent rating under 
Diagnostic Code 5260.  

Moreover, the objective evidence reflects that the veteran 
does not have symptoms due to removal of semilunar cartilage.  
Although the veteran has reported locking, there is no 
objective evidence of this.  In addition, all of the medical 
evidence shows that the veteran has no instability or 
subluxation of the left knee.  

The Board has considered whether there is any other basis for 
assigning a higher evaluation for the left knee disability 
but has found none.  Moreover, the Board has considered the 
benefit-of-the-doubt doctrine but finds that there is no 
approximate balance of positive and negative evidence such as 
to warrant its application.  The medical evidence 
preponderates against the veteran's claim of entitlement to a 
rating in excess of 10 percent for left knee disability.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required hospitalization 
for the left knee disability and that the manifestations of 
this disability are not in excess of those contemplated by 
the assigned evaluation.  In the Board's opinion, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, referral 
of this claim for extra-schedular consideration is not in 
order.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
left knee disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


